                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


    MICHAEL DAVID CRAWFORD, #2207480                 §
                                                     §
                                                     §
    VS.                                              §                CIVIL ACTION NO. 4:21cv061
                                                     §
    DIRECTOR, TDCJ-CID                               §

                                       ORDER OF DISMISSAL

            This case was referred to United States Magistrate Judge Christine A Nowak, who issued a

    Report and Recommendation concluding Petitioner’s case should be dismissed without prejudice

    for failure to prosecute. The Report and Recommendation of the Magistrate Judge, which contains

    proposed findings of fact and recommendations for the disposition of such action, has been presented

    for consideration. No objections having been timely filed, the Court concludes the findings and

    conclusions of the Magistrate Judge are correct, and adopts the same as the findings and conclusions

    of the Court.
.
            Accordingly, it is ORDERED the petition for writ of habeas corpus (Dkt. # 1) is DENIED,

    and the case is DISMISSED without prejudice. It is further ORDERED all motions by either party

    not previously ruled on are hereby DENIED.

          SIGNED this 21st day of June, 2021.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE
